Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida on 04/07/2022.

The application has been amended as follows: 

Claim 1) A broadcast receiving apparatus receiving a digital broadcast service which is capable of executing an application in cooperation with a broadcast program, comprising:
a receiver configured to receive a broadcast wave of the digital broadcast service;
a separator configured to separate at least video information of a broadcast program and application-related information from the received broadcast wave;
a broadcast video decoder configured to decode the video information of the broadcast program;
an application controller configured to acquire a predetermined application on basis of location information acquired by referring to the application-related information;
an application processor configured to execute the acquired predetermined application to acquire additional data from a predetermined server via a network;
a video processor configured to perform a high-quality video conversion processing for making video of the broadcast program decoded by the broadcast video decoder to have higher quality, using the additional data acquired by the application processor; and
a display capable of displaying the video subjected to the high-quality video conversion processing, wherein
the video information of the broadcast program and the additional data are each generated from same video information before broadcast,
the application controller acquires the predetermined application in cooperation with the broadcast program when determining, based on information contained in the application-related information, that the broadcast receiving apparatus can execute the high-quality video conversion processing using the additional data,
the application processor can acquire the additional data by executing the acquired predetermined application, before broadcast start time of the broadcast program,
after start of the broadcast program, the video processor performs the high-quality video conversion processing using at least part of the additional data acquired before the broadcast start time of the broadcast program.

Claim 4) The broadcast receiving apparatus according to claim 1, wherein the application-related information includes an application profile indicating a function of the broadcast receiving apparatus required by an application, and the application controller acquires the predetermined application when determining with reference to the application profile that the broadcast receiving apparatus can execute an application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a separator configured to”, “a broadcast video decoder configured to”, “an application controller configured to”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A broadcast receiving apparatus receiving a digital broadcast service which is capable of executing an application in cooperation with a broadcast program, comprising a receiver configured to receive a broadcast wave of the digital broadcast service, a separator configured to separate at least video information of a broadcast program and application-related information from the received broadcast wave, a broadcast video decoder configured to decode the video information of the broadcast program, an application controller configured to acquire a predetermined application on basis of location information acquired by referring to the application-related information, an application processor configured to execute the acquired predetermined application to acquire additional data from a predetermined server via a network, a video processor configured to perform a high-quality video conversion processing for making video of the broadcast program decoded by the broadcast video decoder to have higher quality, using the additional data acquired by the application processor, and a display capable of displaying the video subjected to the high-quality video conversion processing, wherein the video information of the broadcast program and the additional data are each generated from same video information before broadcast, the application controller acquires the predetermined application in cooperation with the broadcast program when determining, based on information contained in the application-related information, that the broadcast receiving apparatus can execute the high-quality video conversion processing using the additional data, the application processor can acquire the additional data by executing the acquired predetermined application, before broadcast start time of the broadcast program, after start of the broadcast program, the video processor performs the high-quality video conversion processing using at least part of the additional data acquired before the broadcast start time of the broadcast program, as claimed and arranged by Applicant, was not known in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS T CORBO/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
04/07/2022